Citation Nr: 0010838	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-13 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability rating, in excess of 10 percent, for the 
appellant's service-connected PTSD.  A subsequent rating 
decision, dated January 1997, granted an increased disability 
rating of 30 percent, effective August 1995, for the 
appellant's service-connected PTSD.  

In May 1998, the Board remanded this case for additional 
examinations of the appellant.  Following completion of the 
requested development, the RO issued a rating decision, dated 
in May 1999, granting an increased disability rating of 50 
percent, effective August 1995, for the appellant's service-
connected PTSD.  The appellant maintains disagreement with 
this newly assigned disability rating.  The Board now 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is currently 
manifested by: an ability to maintain minimal personal 
hygiene; thought processes and thought content within normal 
limits; full orientation; no suicidal or homicidal ideations; 
depressed mood; flattened affect; severely impaired memory, 
concentration, judgment and abstract thinking; and subjective 
complaints of recurrent intrusive thoughts, nightmares, 
irritability, anger, social isolation and depression.  A 
Global Assessment of Functioning (GAF) score of 41 has been 
assigned to the veteran.

4.  The medical evidence of record does not contain findings 
showing that the veteran has obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.

5.  Severe impairment of social and industrial functioning is 
not shown by the medical evidence.


CONCLUSION OF LAW

The criteria for an increased disability evaluation, in 
excess of 50 percent, for service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
 4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  His assertion that his service-connected PTSD has 
increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected PTSD were changed during the course of this 
appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
In adjudicating this claim below, the RO has considered the 
veteran's claim under both the old and new regulations for 
assigning a disability rating for PTSD.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by 
the Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.
 
The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  Under the old criteria, a 50 percent 
rating is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  The next higher rating, a 70 percent disability 
rating, is warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent schedular evaluation, is warranted when all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1996); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

In August 1995, the veteran filed his present claim seeking 
an increased disability evaluation for his service-connected 
PTSD.  Medical treatment records, dated January 1995 through 
August 1995, were obtained from the VA medical center in 
Tuscaloosa, Alabama.  A treatment report, dated March 1995, 
noted that the veteran "says things are going well."  The 
report noted that "[h]e feels he can hang on [and] stay 
stable now in his present job and he hopes this will continue 
in the future so he can build an even better personal life."  
A July 1995 treatment report noted that the veteran indicated 
that his medication "has helped his emotional equilibrium a 
lot.  He has much better self control than in past."  
Objective examination revealed that his affect is not anxious 
or depressed and that "[h]e's feeling a lot better and a lot 
more stable."  An August 1995 treatment report noted the 
veteran's complaints that his PTSD medication makes him feel 
slowed down (sedated) while working.  The report noted that 
the prescribed medication was then decreased.  

In January 1996, the veteran submitted a statement in support 
of his claim.  In his statement, the veteran indicated that 
"[m]y personal life is total isolation except for church.  I 
have no close friends for fear of losing them in some way.  
At this point I am not comfortable at all in a relationship 
with a woman.  In short I really don't have a life other than 
my job which is isolated and church which amounts to a few 
hours a week."

In September 1996, a personal hearing was held before the RO.  
At the hearing, the veteran testified that he was employed by 
the state of Alabama.  He noted that his PTSD was having a 
negative effect on his employment.  Specifically, he alleged 
that he was promoted to the position of LVER, a supervisory 
position, but that he was subsequently demoted back to his 
DVOP position because of his inability to handle stress.  He 
also testified that the DVOP position requires that he 
interview people.  The veteran indicated that he tries to 
attend church every week, but that he occasionally has to 
leave early due to panic attacks.  He noted that he is a 
member of a singles group at Sunday School.  In this regard, 
he stated "[t]here's one lady there that kind of a friend 
but you know I've only been with them just a few times." See 
Transcript of Personal Hearing, at p. 6 (September 30, 1996).  
He testified that he gets along with his daughter and gets to 
see her a couple times a month.  He also indicated that he 
visits his mother every couple of months and that he sees his 
brothers and sisters on the holidays.  

At the hearing, the veteran submitted a variety of documents 
in support of his claim.  He submitted annual and sick leave 
records, dated January 1995 through August 1996, showing 108 
hours of sick leave.  He submitted an Employee Counseling 
Session Memorandum, dated in August 1995, noting that the 
veteran had left work on sick leave without informing anyone 
after noting his dissatisfaction with his work place 
procedures.  The veteran also submitted a letter from his 
employer, the Department of Industrial Relations for the 
State of Alabama, dated June 6, 1996, noting that he was 
being reassigned to acting LVER, effective immediately.  The 
letter indicated that this action was "[d]ue to a state 
hiring freeze."  The report also noted that the veteran's 
co-employee "will temporarily assume the outstationed DVOP 
duties at the Vet Center."  A subsequent letter, dated June 
21, 1996, noted that the veteran was being reassigned, 
effective June 24, 1996, back to the Vet Center as a DVOP 
outstationed interviewer and that his co-employee was also 
being reassigned back into his former position of acting 
LVER.  Lastly, the veteran submitted medical treatment 
records from the VAMC in Birmingham, Alabama.  A review of 
these records revealed complaints of PTSD, sleep 
disturbances, anti-depressant medications, and social 
isolation.  A treatment report, dated in September 1996, from 
D. Nash, M.D., noted that psychological testing conducted in 
May 1996 identified significant elements of dysthymia, 
anxiety and anger related to the veteran's PTSD.  The report 
also noted that the veteran's condition was producing social 
and occupational impairments.

In December 1996, a VA psychiatric examination was conducted.  
The report of this examination noted that the veteran was 
employed as an outreach counselor for the Alabama State 
Employment Office.  He reported that "in my private life I 
isoate myself almost totally."  The report noted:

The veteran's affect is constricted and 
his mood reflects emotional numbing.  
Sensorium was clear to gross testing.  
There is no gross evidence of psychosis.  
There was no gross evidence of suicidal 
or homicidal ideation.  As the interview 
progressed, however, marked depressive 
scenes emerged.  Insight and judgment 
appear to be preserved.  

The report concluded with a diagnosis of PTSD.  It also noted 
that the veteran's current level of social, vocational and 
industrial adjustment appears to be at significant risk.

In June 1998, a second VA psychiatric examination was 
conducted.  The report of this examination noted that the 
veteran remained employed by the state of Alabama and that he 
was now married.  The report noted his current complaints of 
frequent intrusive thoughts, nightmares and recollections 
about Vietnam.  The report also noted that he has a tendency 
to isolate himself and that he does not go to church anymore.  
Objective examination revealed:

This veteran was on time for his 
scheduled C & P examination.  He looked 
his stated age.  He was cooperative 
during the interview.  His thought 
processes and thought content appear to 
be within normal limits.  He denies 
current delusions and hallucinations.  . 
. . He denies current suicidal or 
homicidal thoughts and ideations.  He is 
able to maintain minimal personal hygiene 
and other basic activities of daily 
living.  He was fully oriented.  His 
memory, concentration, judgment and 
abstract thinking are severely impaired.  
Speech is slow.  Affect is flat.  Mood is 
depressed.  Sleep impairment is chronic 
in nature.

The report noted that Beck Scale scores revealed an extremely 
severe level depression and severe levels of anxiety and 
hopelessness which are all directly related to his PTSD.  The 
report concluded with a diagnosis of PTSD.  A Global 
Assessment of Functioning (GAF) score of 41 was given.  The 
examining physician also noted that the veteran "is unable 
to establish and maintain effective social and occupational 
relationships" and that "even though the veteran works on a 
full-time basis the veteran, based on a review of C-file 
information has never fully adjusted to the work environment 
due to his service connected PTSD."

In June 1998, a VA social and industrial survey was 
conducted.  The report of this examination noted that the 
veteran appeared neat in appearance, but tense.  The report 
indicated that he was currently employed as an adjustment 
counselor at the VA outreach center in Birmingham, Alabama.  
The report also noted that he formerly worked for the state 
of Alabama for eight years.  The veteran reported that his 
service-connected PTSD impacts negatively on his ability to 
perform his job.  The report noted that the veteran's wife 
was present during this examination.

In August 1998, additional medical treatment records, dated 
from January 1996 to July 1998, were obtained from the VA 
medical center in Tuscaloosa, Alabama.  A treatment report, 
dated April 1998, noted that since his last appointment, 
including a medicine change, the veteran "feels better" 
with improved frustration tolerance and decreased symptoms of 
anger, hyperviglence and depression.  A treatment report, 
dated July 1998, noted the veteran's complaints of increasing 
edginess, anger and frustration.  The report also noted that 
the veteran's wife had moved out.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
The need for a statement of reasons or bases is particularly 
acute when the findings and conclusions pertain to the degree 
of disability from mental disorders. Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam order) (citing Mitchem 
v. Brown, 9 Vet. App. 138, 140 (1996)). 

To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 50 percent rating under either the 
old criteria or the new criteria.  Accordingly, the Board 
finds that neither of the criteria is more beneficial to the 
veteran's claim than the other and the RO properly rated the 
veteran's PTSD as 50 percent disabling under both sets of 
criteria.

To warrant a rating in excess of 50 percent under the current 
regulations, the veteran's service-connected PTSD must be 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The report of the veteran's most recent VA psychiatric 
examination, dated in June 1998, noted that the veteran 
arrived on time, was cooperative and "able to maintain 
minimal personal hygiene and other basic activities of daily 
living."  The examination report noted that his thought 
processes and thought content were within normal limits.  It 
also noted that he was fully oriented, denied any current 
delusions or hallucinations, and denied any suicidal or 
homicidal thoughts or ideations.  The report noted that the 
veteran's memory, concentration, judgment and abstract 
thinking were severely impaired and a GAF score of 41 was 
given.  The report of his VA social and industrial survey, 
dated in June 1998, noted that the veteran had left his job 
with the State of Alabama, which he had held for eight years, 
and was currently employed as an adjudment counselor at the 
VA Outreach Center in Birmingham, Alabama.  The survey report 
also noted that the veteran was married and that the 
veteran's wife attended the interview.  The veteran's 
previous VA psychiatric examination, performed in December 
1996, found no gross evidence of psychosis.  The report also 
noted that the veteran's insight and judgment appeared to be 
preserved.  

The evidence does not show that the veteran displays 
obsessional rituals which interfere with routine activities, 
illogical or irrelevant speech, near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, and neglect of personal 
appearance and hygiene.  Although the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, his impairment is 
reflected in the veteran's current disability rating. See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999) ("difficulty 
in establishing and maintaining effective work and social 
relationships.").  At the September 1996 hearing conducted 
herein, the veteran testified that he attends church fairly 
regularly, and that he is a member of a singles group in his 
Sunday School class.  He indicated that he gets along good 
with his daughter, whom he sees a couple of times a month.  
He also noted that he visits his mother a couple times a year 
and sees his sisters and brothers during the holidays.  
Furthermore, the evidence of record revealed that the veteran 
married his spouse during the course of this appeal.  
Accordingly, the veteran's subjective complaints of total 
isolation appear somewhat exaggerated.  The Board also notes 
that although the veteran alleges difficulty with his 
employment due to symptoms of his PTSD, he has been able to 
maintain constant, full-time employment for the past several 
years.  Under these circumstances, the Board finds that the 
veteran's symptoms more nearly approximate the 50 percent 
rating under the current regulations as stated in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

To warrant a rating in excess of 50 percent under the old 
regulations, the veteran's PTSD must be manifested by a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  After reviewing the evidence of record, the 
Board concludes that the symptoms of the veteran's 
psychiatric disorder do not rise to the level of a severe 
impairment.  During the personal hearing in September 1996, 
the veteran testified that he attends church fairly 
regularly, and that he is a member of a single group in his 
Sunday School class.  He also indicated that he gets along 
good with his daughter, whom he sees a couple of times a 
month.  Although the veteran's submitted a statement in 
January 1996 noting that "[a]t this point I am not 
comfortable at all in a relationship with a woman," the 
evidence of record revealed that he married during the course 
of this appeal.  An April 1998 treatment report noted that 
the veteran "feels better" with improved frustration 
tolerance and decreased symptoms of anger, hyperviglence and 
depression.  The VA social and industrial examination report, 
dated in June 1998, noted that the veteran was married and 
was employed as an adjustment counselor at the VA Outreach 
Center in Birmingham, Alabama.  Prior to that job, the report 
noted that the veteran had been employed for eight years for 
the state of Alabama.  Thus, the evidence of record reflects 
that the veteran has been able to maintain full time 
employment for quite some time.  While the evidence does show 
some industrial impairment due to the veteran's PTSD, it is 
not shown to be "severe."  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  See Van Hoose v. Brown, 4 Vet. 1 App. 361, 
363 (1993) ("A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.")







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating in excess of 50 
percent for the veteran's service-connected PTSD is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


